Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1
Claims 1-20 are within the four statutory categories.  Claims 1-7 are drawn to a method for contagion tracking, which is within the four statutory categories (i.e. process).   Claims 8-14 are drawn to a system for contagion tracking, which is within the four statutory categories (i.e. machine).  Claims 15-20 are drawn to a non-transitory medium for contagion tracking, which is within the four statutory categories (i.e. manufacture).   

Prong 1 of Step 2A
Claim 1 recites: A computer-implementable method of managing indirect contamination of 2devices in a defined environment comprising: 3
connecting a user device with one or more shared devices in the defined environment; 4
providing proximity data of the user device and the one or more shared devices to an 5administrative service; 6
flagging the user device if a determination is made as to contamination associated 7with the user device; and 8
notifying users of the shared devices of the one or more shared devices of possible 9contamination risk.  
The underlined limitations as shown above, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions – in this case the aforementioned identified steps are properly interpreted as at least following rules or instructions for determining contamination risk for users in proximity to a contaminated user), e.g. see MPEP 2106.04(a)(2).  Any limitations not identified above as part of the abstract idea are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claims 8 and 15 is identical as the abstract idea for Claim 1, because the only difference between Claims 1, 8, and 15 is that Claim 8 recites a system and its associated structural limitations and Claim 15 recites a non-transitory computer-readable storage medium comprising computer executable instructions, whereas Claim 1 recites a method.
Dependent Claims 2-7, 9-14, and 16-20 include other limitations, for example Claims 2, 9 recite locations for tracking, Claims 3, 10, and 16 recite a particular type of communication, Claims 4, 11, and 17 recite performing the flagging when a user has been infected, Claims 5, 12, and 18 recite performing the notification using a particular type of communication, Claims 6, 13, and 19 recite obtaining data from a particular source, and Claims 7, 14, and 20 recite a particular data source and sharing the proximity data with a particular entity, but these only serve to further narrow the abstract idea, and a claim may not preempt abstract ideas, even if the judicial exception is narrow, e.g. see MPEP 2106.04.  Hence dependent Claims 2-7, 9-14, and 16-20 are nonetheless directed towards fundamentally the same abstract idea as independent Claims 2-7, 9-14, and 16-20.

Prong 2 of Step 2A
Claims 1-20 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of user devices, an administrative service, a processor, a data bus, and a non-transitory computer-readable medium, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0017]-[0020] of the present Specification, see MPEP 2106.05(f);
generally link the abstract idea to a particular technological environment or field of use – for example, the claim language specifying the tracking of contamination data, which amounts to limiting the abstract idea to the field of healthcare, see MPEP 2106.05(h); and/or
add insignificant extra-solution activity to the abstract idea – for example, the recitation of connecting the user device with the shared devices, which amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g).
Additionally, dependent Claims 2-7, 9-14, and 16-20 include other limitations, but these limitations also amount to no more than generally linking the abstract idea to a particular technological environment or field of use (e.g. the specific environments recited in dependent Claims 2 and 9), adding insignificant extra-solution activity to the abstract idea (e.g. the particular data sources recited in dependent Claims 6-7, 13-14, and 19-20), and/or do not include any additional elements beyond those already recited in independent Claims 1, 8, and 15, and hence also do not integrate the aforementioned abstract idea into a practical application.

Step 2B
Claims 1-20 do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, generally link the abstract idea to a particular technological environment or field of use, and/or add insignificant extra-solution activity to the abstract idea, wherein the insignificant extra-solution activity comprises limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
paragraphs [0017]-[0020] of the Specification discloses that the additional elements (i.e. the structural computing device limitations) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. connecting to other computing devices, processing data) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives proximity data, and transmits the data to shared devices over a network, for example the Internet, e.g. see paragraph [0018] of the present Specification;
Dependent Claims 2-7, 9-14, and 16-20 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent Claims 1, 8, and 15, and/or amount to generally linking the abstract idea to a particular technological environment or field of use (e.g. the specific environments recited in dependent Claims 2 and 9), and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 8-9, 11, 15, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colston (Pub. No. US 2003/0204130).

Regarding Claim 1, Colston teaches the following: A computer-implementable method of managing indirect contamination of 2devices in a defined environment comprising:
3connecting a user device with one or more shared devices in the defined environment (The system includes a peer-to-peer personal apparatus that is connected to one or more additional peer-to-peer personal apparatuses over a large area wireless network, e.g. see paragraph [0025].); 4
providing proximity data of the user device and the one or more shared devices to an 5administrative service (Data from the personal apparatuses may be transmitted to a central storage unit (i.e. an administrative service), wherein the data may include proximity and time durational data, e.g. see paragraph [0025].); 6
flagging the user device if a determination is made as to contamination associated 7with the user device (The system enables the tracking of users and devices according to exposure time and exposure proximity to a user who is infected, e.g. see paragraph [0030], Fig. 2, wherein the system may then display (i.e. flag) users who satisfy set criteria for exposure time and proximity, e.g. see paragraph [0031], Fig. 3.); and 8
notifying users of the shared devices of the one or more shared devices of possible 9contamination risk (The system enables the sending of alerts (i.e. notifications) to users who are at risk of exposure (i.e. possible contamination risk), e.g. see paragraph [0031], Fig. 3.).  

Regarding Claim 2, Colston teaches the limitations of Claim 1, and Colston further teaches the following:
The method of claim 1, wherein the defined environment is an office building, 2home, campus, or laboratory (The locations that may be monitored include offices or campus buildings, e.g. see Colston paragraph [0005], and other business and home environments, e.g. see Colston paragraphs [0012] and [0028].).

Regarding Claim 4, Colston teaches the limitations of Claim 1, and Colston further teaches the following:
The method of claim 1, wherein the flagging is initiated when it is determined 2that a user of the user device is infected (The system returns the results of filtering for users who satisfy set criteria for exposure time and proximity, e.g. see Colston paragraphs [0030]-[0031], Figs. 2-3 – that is, the system identifies (i.e. flags) users who are infected, and displays the identified users based on the set criteria.).

Regarding Claims 8-9, 11, 15, and 17, the limitations of Claims 8-9, 11, 15, and 17 are substantially similar to those claimed in Claims 1-2 and 4, with the sole difference being that Claim 1 recites a method whereas Claims 8 and 15 recite a system and a non-transitory computer-readable storage medium respectively.  Specifically pertaining to Claims 8 and 15, Examiner notes that Colston teaches that the aforementioned claimed limitations may be executed by various apparatuses such as cell phones, personal digital assistants, and laptop computers, that further execute the claimed functions via various software, e.g. see Colston paragraphs [0022], [0025]-[0027], and [0030]-[0031] – that is, Colston teaches computing devices comprising at least a processor executing software instructions stored on a memory of some sort.  Hence the grounds of rejection provided above for Claims 1-2 and 4 are similarly applied to Claims 8-9, 11, 15, and 17.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 10, 12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Colston in view of Huang (Pub. No. US 2017/0273584).

Regarding Claim 3, Colston teaches the limitations of Claim 1, and Colston further teaches the following:
The method of claim 1, wherein the connecting is performed through 3Bluetooth communication (The data may be communicated via Bluetooth, e.g. see Colston paragraphs [0027], [0030], and [0032].).
But Colston does not teach the following:
(A)	wherein the user device and the one or more shared 2devices is assigned a unique Bluetooth identifier.
(A)	Huang teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include various devices that obtain patient parameters and that may be in communications with each other via communications components, wherein each device may include a Bluetooth identifier, e.g. see paragraph [0044].
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of healthcare to modify Colston to incorporate the Bluetooth identifier for each device as taught by Huang in order to identify the source of the patient parameters and increase the accuracy of the detection of the patient state, e.g. see Huang paragraphs [0067]-[0069].

Regarding Claim 5, Colston teaches the limitations of Claim 1, but does not teach the following:
(A)	The method of claim 1, wherein the notifying is performed using unique 2Bluetooth identifiers assigned to the user device and the one or more shared devices.
(A)	Huang teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include various devices that obtain patient parameters and that may be in communications with each other via communications components, wherein each device may include a Bluetooth identifier, e.g. see paragraph [0044].  Furthermore, the system may notify other users of a particular user state, e.g. see paragraphs [0071]-[0073].
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of healthcare to modify Colston to incorporate utilizing the Bluetooth identifier for each device to transmit notifications as taught by Huang in order to identify the source of the patient parameters and increase the accuracy of the detection of the patient state, e.g. see Huang paragraphs [0067]-[0069].

Regarding Claims 10, 12, 16, and 18, the limitations of Claims 10, 12, 16, and 18 are substantially similar to those claimed in Claims 3 and 5, with the sole difference being that Claims 3 and 5 recite a method whereas Claims 10 and 12 recite a system and Claims 16 and 18 recite a non-transitory computer-readable storage medium.  Specifically pertaining to Claims 10, 12, 16, and 18, Examiner notes that Colston teaches that the aforementioned claimed limitations may be executed by various apparatuses such as cell phones, personal digital assistants, and laptop computers, that further execute the claimed functions via various software, e.g. see Colston paragraphs [0022], [0025]-[0027], and [0030]-[0031] – that is, Colston teaches computing devices comprising at least a processor executing software instructions stored on a memory of some sort.  Hence the grounds of rejection provided above for Claims 3 and 5 are similarly applied to Claims 10, 12, 16, and 18.

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Colston in view of Belt (Pub. No. US 2016/0117471).

Regarding Claim 6, Colston teaches the limitations of Claim 1, and Colston further teaches the following:
The method of claim 1 further comprising determining possible user device exposures over 5a certain day (The system determines the exposure status over time (i.e. a certain day) of a user, e.g. see Colston paragraphs [0030]-[0031], Figs. 2-3.).
But Colston does not teach the following:
(A)	determining infection registered at 4a public health data base associated with user device.
(A)	Belt teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to access a public database to determine user exposure status to disease (i.e. infection), e.g. see paragraph [0059].
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of healthcare to modify Colston to incorporate obtaining disease exposure data from a public database as taught by Belt in order to enable the system to determine user environmental information, e.g. see Belt paragraph [0059].

Regarding Claims 13 and 19, the limitations of Claims 13 and 19 are substantially similar to those claimed in Claim 6, with the sole difference being that Claim 6 recites a method whereas Claims 13 and 19 recite a system and non-transitory computer-readable storage medium respectively.  Specifically pertaining to Claims 13 and 18, Examiner notes that Colston teaches that the aforementioned claimed limitations may be executed by various apparatuses such as cell phones, personal digital assistants, and laptop computers, that further execute the claimed functions via various software, e.g. see Colston paragraphs [0022], [0025]-[0027], and [0030]-[0031] – that is, Colston teaches computing devices comprising at least a processor executing software instructions stored on a memory of some sort.  Hence the grounds of rejection provided above for Claim 6 is similarly applied to Claims 13 and 19.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Colston in view of Hyde (Pub. No. US 2010/0081957).

Regarding Claim 7, Colston teaches the limitations of Claim 1, but does not teach the following:
The method of claim 1 further comprising logging proximity data received by the administrative service (The central storage unit (i.e. the administrative service) stores (i.e. logs) proximity data, e.g. see Colston paragraph [0025].).
But Colston does not teach the following:
(A)	sharing with a public health data base.
(A)	Hyde teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to track a user location and communicate (i.e. share) the user location with a government (i.e. public) agency such as the Center for Disease Control (CDC), e.g. see paragraphs [0039], [0054], and [0116].
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of healthcare to modify Colston to incorporate sharing the proximity data with a public database as taught by Hyde in order to enable the system to determine infection risks for the user, e.g. see Hyde paragraphs [0053]-[0054] and [0116].

Regarding Claims 14 and 20, the limitations of Claims 14 and 20 are substantially similar to those claimed in Claim 7, with the sole difference being that Claim 7 recites a method whereas Claims 14 and 20 recite a system and non-transitory computer-readable storage medium respectively.  Specifically pertaining to Claims 14 and 20, Examiner notes that Colston teaches that the aforementioned claimed limitations may be executed by various apparatuses such as cell phones, personal digital assistants, and laptop computers, that further execute the claimed functions via various software, e.g. see Colston paragraphs [0022], [0025]-[0027], and [0030]-[0031] – that is, Colston teaches computing devices comprising at least a processor executing software instructions stored on a memory of some sort.  Hence the grounds of rejection provided above for Claim 7 is similarly applied to Claims 14 and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686